Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William Anderson on 04/30/2021.

The application has been amended as follows: 

Claims 13-25 and 27 are canceled.

Claims 1 and 10 have been amended as follows:

Claim 1, line 10, such that the phrase “a wall thickness of less than 0.006 inches” has been changed to --a total wall thickness of less than 0.006 inches--.

Claim 10, at the end of line 3 (and before line 4) add the phrase --a total wall thickness of less than 0.006 inches--.
Allowable Subject Matter
Claims 1-12 and 26 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to Applicant’s arguments traversing the rejections to claims 1-9 and 26, only Applicant’s argument regarding the [total] wall thickness are persuasive.  Claim 10 has been amended to include “a total wall thickness of less than 0.006 inches.”  Finally, no obvious double patenting would be appropriate here since this application is a divisional of 13/651,070 which was necessitated by election/restriction requirement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792